AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
. _Y¥. . (For Offenses Committed On or After November 1, 1987}
Jesus REYES-GUTIERREZ _
Case Number: 21CR1474-AGS

ANTON VIALTSIN, CJA

Defendant’s Attorney

 

 

 

 

 

 

 

 

 

 

 

 

REGISTRATION NO. 01552506
The Defendant:
pleaded guilty to count(s) 1 OF THE INFORMATION - MAY 19 2021
[1 was found guilty on count(s) . « 9 GuERK. DISTRICT OF CALIFORNIA

after a nlea of not guilty. , BY DEPUTY
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offenséfs):

Count
Title & Section Nature of Offense - Number(s)
8 USC 1325 (a3) IMPROPER ATTEMPTED ENTRY BY AN ALIEN 1
(MISDEMEANOR) ,

‘The defendant is sentenced is provided on page 2 of this judgment
(1 The defendant has been found not guilty on count(s)
L] Count(s) . , are Dismissed without prejudice on the motion of the United States.
Assessment : REMITTED
X No fine 1) Forfeiture pursuant to,order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States. Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
material change in the defendant’s economic circumstances.

May 19, 2021 |

” " Z {_———_—~

HON. ANDREW G. SCHOPLER —
UNITED STATES MAGISTRATE JUDGE

21CR1474-AGS .
 

"DEFENDANT: Jesus REY ES-GUTIERREZ

Judgment - Page 2 of 2
CASE NUMBER: 21CR1474-AGS

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED (28 DAYS)

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal. |

The defendant shall surrender to the United States Marshal for this district:
LO) at AM, on

 

[] as notified by the United States Marshal.

g The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

C1 onor before
CL) as notified by the United States Marshal.
C) as notified by the Probation or Pretrial Services Office.

RETURN
{ have executed this judgment as follows:

Defendant delivered on ; to

at , witha certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL |

21CR1474-AGS
